Citation Nr: 0700245	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-14 675	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES


1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for aphakia of the left eye with loss of 
vision.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left ankle with arthritis.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied increased ratings for PTSD and aphakia of the 
left eye; each rated 30 percent disabling, and residuals of a 
fracture of the left ankle, then rated 10 percent disabling.  
By rating action in March 2004, the RO assigned an increased 
rating to 20 percent for the left ankle disability, effective 
from March 25, 2003, the date of receipt of the claim for 
increase.  A video conference hearing before the undersigned 
member of the Board was held in October 2006.  

At the personal hearing, the veteran appeared to raise the 
additional issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  This issue is not in appellate status and is 
referred to the RO for appropriate development.  

The issues of increased ratings for PTSD and residuals of a 
fracture of the left ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

At the personal hearing in October 2006, prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of his claim 
for an increased rating for aphakia of the left eye with loss 
of vision.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for an increased rating for aphakia of the left eye 
with loss of vision, by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claim for an increased rating for 
aphakia of the left eye with loss of vision and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim for 
an increased rating for aphakia of the left eye with loss of 
vision, and this issue is dismissed.  


ORDER

The appeal of the claim for increased ratings for aphakia of 
the left eye with loss of vision, is dismissed.  


REMAND

As an initial matter, the Board notes that the veteran 
expressed dissatisfaction with the August 2003 rating 
decision, and specifically, the denial of an increased rating 
for his left ankle disability, then rated 10 percent 
disabling.  In March 2004, the RO granted an increased rating 
to 20 percent for the left ankle disability and notified the 
veteran that this was considered a full grant of benefits, as 
20 percent was the highest rating possible based on 
limitation of motion of the ankle.  The subsequently 
promulgated statement of the case (SOC) did not include the 
issue of an increased rating for the left ankle disability.  
However, an evaluation in excess of 20 percent is 
theoretically possible for ankylosis of the ankle joint under 
Diagnostic Code 5270.  In this regard, while the veteran had 
some range of motion in the ankle on VA examination in July 
2003, he testified at the personal hearing, in essence, that 
the remaining functional use of the left ankle was equivalent 
to ankylosis.  The question of functional loss of use was not 
addressed by the VA medical examiner.  Under the 
circumstances, as the veteran has never been provided with an 
SOC, the claim for an increased rating for the left ankle 
disability has remained in pending status.  Therefore, the 
veteran and his representative must be provided with an SOC, 
prior to any further appellate action on this matter.  
Godfrey v Brown, 7 Vet. App. 398, 408 (1995); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Concerning the claim for an increased rating for PTSD, the 
Board notes that while the veteran was examined by VA in July 
2003, the clinical findings pertaining to PTSD were not 
sufficiently detailed or responsive to the applicable rating 
criteria so as to provide a clear picture of the current 
status of his psychiatric disability.  Also, the examiner 
indicated that while he was able to review some VA treatment 
records from that facility, he did not have the claims file 
to review.  He noted that psychological testing indicated 
that the veteran was exaggerating the extent of his symptoms 
although without the veteran's claims folder he was reluctant 
to question the circumstances of the accident as the 
veteran's presented them or question the presence of PTSD 
symptoms in the first place.  The examiner diagnosed PTSD, as 
well as depressive disorder, and personality disorder, not 
otherwise specified, with dependent and antisocial features.  
VA outpatient treatment records include diagnoses of bipolar 
disorder, depressive disorder, and PTSD versus psychotic 
depression.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006).  See 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  Further, the duty 
to assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  As the current medical 
evidence of record does not provide a clear picture of the 
severity of the veteran's PTSD, alone, the Board finds that 
an additional psychiatric examination should be undertaken.  

Also, the veteran testified that he has been receiving Social 
Security disability since sometime in 2003, apparently due, 
in part, to his psychiatric problems.  Upon review of the 
claims file, it appears that no attempt has been made to 
obtain any records from the Social Security Administration 
(SSA).  "Part of the Secretary's obligation is to review a 
complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, copies of the decision and the medical records 
relied upon to award benefits should be obtained from the 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should obtain all VA medical 
records regarding treatment for PTSD 
since January 2004 for association with 
the claims folder.  If any records cannot 
be obtained, the veteran should be so 
informed and it should be documented in 
the claims folder.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing psychiatric 
disability.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).  

6.  The veteran and his representative 
should also be furnished an SOC on the 
issue of an increased rating for his left 
ankle disability, and should be notified 
of the need to file a timely substantive 
appeal should he wish the Board to 
address this issue.  

7.  Thereafter, the AMC should 
readjudicate the merits of the claim for 
an increased evaluation for PTSD based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


